DETAILED ACTION
Remarks
Applicant presents a request for continues examination filed on 23 February 2022 responsive to the 1 December 2021 final Office action as well as the 9 February 2022 advisory action.
With the request, Applicant amends claims 1, 8 and 9.
Claims 1, 8 and 9 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-20 remain pending and are allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by Attorney-of-Record Richard Thomas (Reg. No. 67,877) on 9 March 2022 for the reasons set forth in the attached interview summary.
	
The claims are amended as follows:

At claim 1 line 27, DELETE “monet” and INSERT –monent-.

At claim 8 line 30, DELETE “monet” and INSERT –monent-.

At claim 9 line 21, DELETE “monet” and INSERT –monent-.

-End-

Allowable Subject Matter
Claims 1-20 are allowed. 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196